DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        				 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-10, 12-14, 16-18, 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki et al. (US Patent 5,869,744).



With regard to claim 1:
Suzuki discloses a vehicle exhaust emissions control method, comprising:
detecting a fuel limiting event (fuel cut- off control) resulting in a reduced air/fuel ratio in an exhaust emissions system of a vehicle, the reduced air/fuel ratio potentially faulting a Lambda sensor disposed in the exhaust emissions system (see Col. 2, Lines 58-64, Col. 13, Lines 52-60); and
selectively increasing a heating temperature for the Lambda sensor responsive to the reduced air/fuel ratio (see Col. 12, Lines 50-57), thereby performing one of preserving full function of the Lambda sensor during the fuel limiting event and recovering a faulting of the Lambda sensor during the fuel limiting event (see Col. 13, Lines 52-60).

With regard to claim 2:
Suzuki discloses the method of claim 1, Suzuki further discloses wherein the heating temperature for the Lambda sensor (17) (Fig. 2) is increased using a heating element (54) (Fig. 2) coupled to an electronic control unit (5) (Fig. 2) of the vehicle (see Col. 7, Lines 31-34, 46-48).

    PNG
    media_image1.png
    304
    710
    media_image1.png
    Greyscale


With regard to claim 4:
Suzuki discloses the method of claim 2, Suzuki further discloses wherein the electronic control unit (5) is further adapted to control operation of an engine of the vehicle (see Col. 6, Lines 50-67).

With regard to claim 5:
Suzuki discloses the method of claim 2, Suzuki further discloses wherein the electronic control unit is further adapted to control operation of a catalytic converter of the vehicle (see Line 63 of Col. 6 to Line 20 of Col. 7).

With regard to claim 6:
Suzuki discloses the method of claim 5, Suzuki further discloses wherein the Lambda sensor (17) is disposed at the upstream of the catalytic converter (19) (Fig. 1).



With regard to claim 8:
Suzuki discloses the method of claim 1, Suzuki further discloses wherein the heating temperature for the Lambda sensor is a function of a heating duty cycle increase amount during a Lambda shift to a rich fuel to air ratio (see Col. 12, Lines 50-57, 64-67, Col. 4, lines 37-41).

With regard to claim 9:
Suzuki discloses a non-transitory computer-readable medium stored in a memory and executed by a processor to control vehicle exhaust emissions by performing the steps comprising:
detecting a fuel limiting event (fuel cut-off control) resulting in a reduced air/fuel ratio in an exhaust emissions system of a vehicle, the reduced air/fuel ratio potentially faulting a Lambda sensor (17) (Fig. 1) disposed in the exhaust emissions system (see Col. 2, Lines 58-64, Col. 13, Lines 52-60); and 
selectively increasing a heating temperature for the Lambda sensor responsive to the reduced air/fuel ratio, thereby performing one of preserving full function of the Lambda sensor during the fuel limiting event and recovering a faulting of the Lambda sensor during the fuel limiting event (fuel cut-off control) (see Col. 12, Lines 50-57, Col. 13, Lines 52-60).




With regard to claim 10:
Suzuki discloses the non-transitory computer-readable medium of claim 9, Suzuki further discloses wherein the heating temperature for the Lambda sensor (17) (Fig. 2) is increased using a heating element (54) (Fig. 2) coupled to an electronic control unit of the vehicle (see Col. 7, Lines 31-34, 46-48).

With regard to claim 12:
Suzuki discloses the non-transitory computer-readable medium of claim 10, Suzuki further discloses wherein the electronic control unit (ECU 5) (Fig.1) is further adapted to control operation of an engine of the vehicle (see Col. 6, Lines 50-67).

With regard to claim 13:
Suzuki discloses the non-transitory computer-readable medium of claim 10, Suzuki further discloses wherein the electronic control unit is further adapted to control operation of a catalytic converter of the vehicle (see Line 63 of Col. 6 to Line 20 of Col. 7). 

With regard to claim 14:
Suzuki discloses the non-transitory computer-readable medium of claim 13, Suzuki further discloses wherein the Lambda sensor (17) (Fig. 1) is disposed at upstream of the catalytic converter (19) (Fig. 1).


With regard to claim 16:
Suzuki discloses the non-transitory computer-readable medium of claim 9, Suzuki further discloses the heating temperature for the Lambda sensor is a function of a heating duty cycle increase amount during a Lambda shift to a rich fuel to air ratio (see Col. 12, Lines 50-57, 64-67, Col. 4, lines 37-41).

With regard to claim 17:
Suzuki discloses a vehicle exhaust emissions control system, comprising:
a lambda sensor (17) (Fig. 1) disposed in an exhaust emissions system; and
an electronic control unit (ECU 5) (Fig. 1) adapted to detect a fuel limiting event (fuel cut -off control) resulting in a reduced air/fuel ratio in the exhaust emissions system of a vehicle, the reduced air/fuel ratio potentially faulting the Lambda sensor (see Col. 2, Lines 58-64, Col. 13, Lines 52-60), and 
selectively increase a heating temperature for the Lambda sensor responsive to the reduced air/fuel ratio (see Col. 12, Lines 50-57), thereby performing one of preserving full function of the Lambda sensor during the fuel limiting event and recovering a faulting of the Lambda sensor during the fuel limiting event (see Col. 13, Lines 52-60).

With regard to claim 18:
Suzuki discloses the system of claim 17, Suzuki further discloses a heating element (54) (Fig. 2) coupled to the electronic control unit adapted to increase the 

With regard to claim 20:
Suzuki discloses the system of claim 17, Suzuki further discloses wherein the heating temperature for the Lambda sensor is a function of a heating duty cycle increase amount during a Lambda shift to a rich fuel to air ratio (see Col. 12, Lines 50-57, 64-67, Col. 4, lines 37-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 7, 11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent 5,869,744) in view of  Watanabe (US 2015/0362457). 
With regard to claims 3, 7, 11, 15, 19:
Suzuki discloses the system of claims 2, 10, 18 above; however, Suzuki fails to disclose wherein the heating temperature for the lambda sensor is increased by increasing an applied voltage to the lambda sensor.
Watanabe teaches increasing the heating temperature for a lambda sensor by increasing an applied voltage to the lambda sensor (see par. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to increase the heating temperature for a lambda sensor by increasing an applied voltage to the lambda sensor as taught by Watanabe in the system of Suzuki for increasing the accuracy of detecting concentration of gas contained in exhaust gas of an internal combustion engine (see Watanabe, par. [0006, 0024]).

                                           			 Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 

/D.T./ 
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747